DETAILED ACTION
	This action is in response to the amendment filed 5/16/2022. Currently, claims 1-5 and 21-44 are pending in the application. Claims 6-20 are cancelled by Applicant. New claims 21-44 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the abstract is sufficient to overcome the previous objection to the specification.
Applicant’s amendments to claim 1 and the specification are sufficient to overcome the previous objections to claim 1.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 3 is sufficient to overcome the previous rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 4 is sufficient to overcome the previous rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 5 is sufficient to overcome the previous rejections of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that TC 3700s position on 35 U.S.C. 101 is incorrect. In response, the examiner respectfully disagrees and asserts that the interpretation of 35 U.S.C. 101 utilized in this Office Action is the Office’s position on the matter. Claims 1-5, therefore, remain rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism as detailed below.
Applicant's arguments regarding claim rejections under 35 U.S.C. 102 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to Applicant’s argument that modifying the device of Birmingham to be made out of thermoplastic as taught by Madden et al. would result in a device that would break, the examiner respectfully disagrees. Like Birmingham, the device of Madden et al. is taught to “support” the user’s leg (see the abstract of Madden et al.), which indicates that the material forming the device of Madden et al. is capable of supporting the user’s leg without breaking (as Applicant alleges).

Claim Objections
Claim 3 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a first structural section including sub-portions configured to coincide with an outer portion of a foot and ankle” should be amended to recite ---a first structural section including sub-portions configured to respectively coincide with an outer portion of a foot and ankle---.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the sub-portions” in line 16 should be amended to recite ---the sub-portions of the first structural section---.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  claim 4 recites “the apparatus further comprises a strap connecting the sub-portions of the second structural section and encircling the lower leg when the external gauntlet ankle / foot orthosis is worn by a human and the apparats further comprises an upper strapping system connecting the sub-portions of the first structure section,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in order to correct a typographical/spelling error, “apparats” in line 19 should be amended to recite ---apparatus---.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  claim 21 recites “the first structural section is rigid,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  claim 22 recites “the external gauntlet ankle / foot orthosis is configured so that a first sub-portion of the sub-portions of the second structural section attaches to a first sub-portion of the sub-portions of the first structural section with an overlapping ankle joint to achieve the accommodation for medial malleolus anatomical positioning, the overlapping ankle joint being one of the plurality of ankle joints,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  claim 23 recites “a first sub-portion of the sub-portions of the second structural section and a second sub- portion of the sub-portions of the second structural section attaches to the first structural section with respective overlapping ankle joints off-set to accommodate for the medial malleolus anatomical positioning and to accommodate lateral malleolus anatomical positioning, the respective overlapping ankle joints corresponding to the plurality of ankle joints,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in order to correct a grammatical error, “a first sub-portion of the sub-portions of the second structural section and a second sub- portion of the sub-portions of the second structural section attaches to the first structural section” should be amended to recite --- a first sub-portion of the sub-portions of the second structural section and a second sub- portion of the sub-portions of the second structural section attach to the first structural section---.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  claim 28 recites “an upper strapping system, wherein a strap of the upper strapping system extends across a top of the foot when worn by the wearer,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  claim 30 recites “the gap is approximately 3 to 4 inches between the first sub-portion and the second sub-portion,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  claim 31 recites “lengths of the first sub-portion and the second sub-portion extend along a length of the foot,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  claim 34 recites “a first ankle joint and a second ankle joint,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  claim 34 recites “the sub-portions of the first structural section are sidewalls,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  claim 35 recites “a first ankle joint and a second ankle joint,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  claim 35 recites “the sub-portions of the first structural section are sidewalls,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  claim 35 is not structured as a single sentence ending in a period, as required.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  claim 36 recites “a first ankle joint of the plurality of ankle joints is positioned higher than a second ankle joint of the plurality of ankle joints to accommodate anatomical positioning of the ankle,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  claim 37 recites “a first sub-portion and a second sub-portion of the sub-portions of the first structural section are each configured to extend from the connector sub-portion in a longitudinal direction beyond a talus of the foot and towards a toe of the foot when the external gauntlet ankle / foot orthosis is worn by a human,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  claim 38 recites “a lower fastening system comprising at least one connecting strap for connecting said first sub-portion to said second sub-portion underneath a sole of the shoe forward of the talus of the foot, the lower fastening system being the only structure connecting the first sub-portion and the second sub-portion underneath the sole of the shoe such that the sole of the shoe underneath a heel of the foot is exposed to ambient space beneath the shoe when the external gauntlet ankle / foot orthosis 1s worn by the human; and an upper fastening system comprising at least one connecting strap for removably connecting said first sub-portion to said second sub-portion across a top of the shoe,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  claim 40 recites “a lower strapping system,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  claim 41 recites “the upper strapping system comprises a plurality of straps,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  claim 44 recites “the external gauntlet ankle / foot orthosis is configured so that a first ankle joint of the plurality of ankle joints accommodates the medial malleolus anatomical positioning; and the external gauntlet ankle / foot orthosis is configured so that a second ankle joint of the plurality of ankle joints is configured to accommodate lateral malleolus anatomical positioning,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites “widths of the first sub-portion and the second sub-portion are approximately 3 to 4 inches wide.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Claim 31 depends on claim 27, which teaches “a first sub-portion and a second sub-portion of the sub-portions of the first structural section partially wrap over a top of the foot.” Thus, it is clear that the first and second sub-portions correspond to Applicant’s medial sidewall 16 and lateral sidewall 18, respectively, which are taught in [0038] of the publication of the present application to “partially wrap over the top or dorsum of the foot.” Applicant’s specification teaches that it is the medial and lateral upright extensions, and not the medial and lateral sidewalls as claimed, which have a width of approximately 3 to 4 inches wide (see [0038] of the publication of the present application, which teaches “the width of the medial and lateral upright extensions is approximately 3-4 inches wide”). There is no teaching of the width of the medial and lateral sidewalls (which are the same as the claimed first and second sub-portions) in Applicant’s specification as originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “approximately” in claim 30 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claimed dimension is rendered indefinite by the use of the term “approximately.”
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “approximately” in claim 31 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claimed width is rendered indefinite by the use of the term “approximately.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “a first structural section including sub-portions respectively coinciding with an outer portion of a foot and ankle and an inner portion of the foot and ankle,” which is a claim limitation indicating that Applicant is attempting to claim the foot and ankle (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 2-5 depend on claim 1 and therefore, include the same error.
Claims 1-5 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “a second structural section including sub-portions respectively coinciding with an outer portion of a lower leg and an inner portion of a lower leg,” which is a claim limitation indicating that Applicant is attempting to claim a lower leg (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 2-5 depend on claim 1 and therefore, include the same error.
Claims 4, 39 and 41 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4, 39 and 41 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 4 recites “a first structural section including sub-portions respectively coinciding with an outer portion of a foot and ankle and an inner portion of the foot and ankle,” which is a claim limitation indicating that Applicant is attempting to claim the foot and ankle (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 39 and 41 depend on claim 4 and therefore, include the same error.
Claims 4, 39 and 41 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4, 39 and 41 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 4 recites “a second structural section including sub-portions respectively coinciding with an outer portion of a lower leg and an inner portion of a lower leg,” which is a claim limitation indicating that Applicant is attempting to claim a lower leg (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 39 and 41 depend on claim 4 and therefore, include the same error.
Claim 31 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 31 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 31 recites “lengths of the first sub-portion and the second sub-portion extend along a length of the foot,” which is a claim limitation indicating that Applicant is attempting to claim the foot (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 22, 24, 26, 33, 35 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birmingham (US 6,299,587).
In regards to claim 1, Birmingham teaches in Figures 1 and 2 (note: Figure 2 is taught in column 3, lines 7-9 to be an exploded view of the device of Figure 1 “but with an alternate embodiment of the post member (12a, 12b)”) an external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) configured for application over a shoe (as shown in Figure 1, the ankle-foot orthosis system 10 is configured to be attached over shoe 30) configured to provide ankle and foot stability at least one of prophylactically or following trauma (taught in column 1, lines 13-15 to be “used to control [or, stabilize] the alignment and motions of the joints of the foot and ankle of a patient;” ankle-foot orthosis system 10 is capable of being used prophylactically or following trauma), wherein the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) includes: a first structural section (as defined in the annotated copy of Figure 2 provided below) including sub-portions (as defined in the annotated copy of Figure 2 provided below) respectively coinciding with an outer portion of a foot and ankle and an inner portion of the foot and ankle (as shown in Figure 2, the two sub-portions of the first structural section are capable of extending along respective inner and outer sides of the foot and ankle); and a second structural section (as defined in the annotated copy of Figure 2 provided below) including sub-portions (posts 12a, 12b) respectively coinciding with an outer portion of a lower leg and an inner portion of the lower leg (as shown in Figure 2, one of the posts 12a, 12b is configured to extend along an outer side of a lower leg and the other of the posts 12a, 12b is configured to extend along an inner side of the lower leg), wherein the second structural section (as defined in the annotated copy of Figure 2 provided below) is attached to (columns 3-4, lines 64-1 teaches that the first structural section is attached to the second structural section via cooperation between the pivotable connection members 24, 52 and the pivot connection members 22a, 22b) the first structural section (as defined in the annotated copy of Figure 2 provided below) via a plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b; column 3, lines 64-67 teaches “the pivotable connection members 24 and 52 cooperate with pivot connection members 22a, 22b of the upper post member 12 to form a releasable, pivotable connection”), the sub-portions (as defined in the annotated copy of Figure 2 provided below) of the first structural section (as defined in the annotated copy of Figure 2 provided below) are connected by (as shown in Figure 2) a connector sub-portion (as defined in the annotated copy of Figure 2 provided below), the connector sub-portion (as defined in the annotated copy of Figure 2 provided below) having a height that extends upward at least to a height of respective forward-most portions of the sub-portions of the first structural section (as shown in Figure 2, the connector sub-portion has a vertical height that is at least as high as the height of the forwardmost tips of the sub-portions of the first structural section), and the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) is configured to accommodate medial malleolus anatomical positioning (as shown in Figures 1 and 2, the ankle-foot orthosis system 10 is capable of receiving and positioning therein (or, accommodating) a medial malleolus bone of a user’s ankle).

    PNG
    media_image1.png
    790
    707
    media_image1.png
    Greyscale

In regards to claim 3, Birmingham teaches in Figures 1 and 2 (note: Figure 2 is taught in column 3, lines 7-9 to be an exploded view of the device of Figure 1 “but with an alternate embodiment of the post member (12a, 12b)”) an external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) configured for application over a shoe (as shown in Figure 1, the ankle-foot orthosis system 10 is configured to be attached over shoe 30) configured to provide ankle and foot stability at least one of prophylactically or following trauma (taught in column 1, lines 13-15 to be “used to control [or, stabilize] the alignment and motions of the joints of the foot and ankle of a patient;” ankle-foot orthosis system 10 is capable of being used prophylactically or following trauma), wherein the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) includes: a first structural section (as defined in the annotated copy of Figure 2 provided below) including sub-portions (as defined in the annotated copy of Figure 2 provided below) configured to coincide with an outer portion of a foot and ankle and an inner portion of the foot and ankle (as shown in Figure 2, the two sub-portions of the first structural section are capable of extending along respective inner and outer sides of the foot and ankle); and a second structural section (as defined in the annotated copy of Figure 2 provided below) configured to coincide with an outer portion of a lower leg and an inner portion of the lower leg (as shown in Figure 2, one of the posts 12a, 12b is configured to extend along an outer side of a lower leg and the other of the posts 12a, 12b is configured to extend along an inner side of the lower leg), wherein the second structural section (as defined in the annotated copy of Figure 2 provided below) is attached to (columns 3-4, lines 64-1 teaches that the first structural section is attached to the second structural section via cooperation between the pivotable connection members 24, 52 and the pivot connection members 22a, 22b) the first structural section (as defined in the annotated copy of Figure 2 provided below) via a plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b; column 3, lines 64-67 teaches “the pivotable connection members 24 and 52 cooperate with pivot connection members 22a, 22b of the upper post member 12 to form a releasable, pivotable connection”), the sub-portions (as defined in the annotated copy of Figure 2 provided below) of the first structural section (as defined in the annotated copy of Figure 2 provided below) are connected by (as shown in Figure 2) a connector sub-portion (as defined in the annotated copy of Figure 2 provided below), the connector sub-portion (as defined in the annotated copy of Figure 2 provided below) having a height that extends upward at least to a height of respective forward-most portions of the sub-portions of the first structural section (as shown in Figure 2, the connector sub-portion has a vertical height that is at least as high as the height of the forwardmost tips of the sub-portions of the first structural section). Birmingham teaches in Figure 1 a bottom strapping system (selectively detachable strap 90; can be considered a bottom strapping system inasmuch as selectively detachable strap 90 is positioned within the bottom half of the ankle-foot orthosis system 10) connecting (as shown in Figure 1) the sub-portions (Figure 1 teaches the selectively detachable strap 90 connecting the sub-portions of the first structural section).

    PNG
    media_image1.png
    790
    707
    media_image1.png
    Greyscale

In regards to claim 5, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figure 2 and columns 3-4, lines 64-1 that a first ankle joint (pivotable connection member 24 and pivot connection member 22a) and a second ankle joint (pivotable connection member 52 and pivot connection member 22b) of the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b) include respective hinge components (inasmuch as pivotable connection members 24, 52 and pivot connection members 22a, 22b are taught in columns 3-4, lines 64-1 to “form a releasable, pivotable [or, hinge] connection”); and the sub-portions (as defined in the annotated copy of Figure 2 provided above) of the first structural section (as defined in the annotated copy of Figure 2 provided above) are sidewalls (Figure 2 teaches all of the sub-portions being structures that each extend along a side of the user’s anatomy in use).
In regards to claim 22, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figure 2 wherein: the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) is configured so that a first sub-portion (post 12a) of the sub-portions (posts 12a, 12b) of the second structural section (as defined in the annotated copy of Figure 2 provided above) attaches to (as shown in Figure 2) a first sub-portion (a first sub-portion defined in the annotated copy of Figure 2 provided above, which is positioned to attach to post 12a, as shown in Figure 2) of the sub-portions (as defined in the annotated copy of Figure 2 provided above) of the first structural section (as defined in the annotated copy of Figure 2 provided above) with an overlapping ankle joint (first end 14a, pivot connection member 22a and pivotable connection member 24; first end 14a is shown in Figure 2 to include a slit that overlaps pivotable connection member 24 to receive the pivotable connection member 24 therein) to achieve the accommodation for medial malleolus anatomical positioning (as shown in Figures 1 and 2, post 12a, first end 14a, pivot connection member 22a and pivotable connection member 24 are structured to allow for (or, accommodate) positioning of the a medial malleolus bone of a user’s ankle adjacent thereto), the overlapping ankle joint (first end 14a, pivot connection member 22a and pivotable connection member 24) being one of the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b).
In regards to claim 24, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figures 1 and 2 wherein: the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) provides mid-foot support (inasmuch as the horizontal arms of U-shaped member 28 are positioned to provide lateral support to an intermediate/middle portion of the user’s foot).
In regards to claim 26, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figures 1 and 2 wherein: the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) at least one of limits or prevents ankle inversion, eversion, dorsiflection and/or plantar flexion (inasmuch as the pivotal connections, attachment device 26, U-shaped member 28, first attachment post 40, second post member 46, post 12a and post 12b form physical supports that inhibit inversion or eversion of the ankle).
In regards to claim 33, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figures 1 and 2 wherein: the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) is configured to accommodate lateral malleolus anatomical positioning (as shown in Figures 1 and 2, the ankle-foot orthosis system 10 is capable of receiving and positioning therein (or, accommodating) a lateral malleolus bone of a user’s ankle).
In regards to claim 35, Birmingham teaches the apparatus of claim 3. Birmingham teaches in Figure 2 a first ankle joint (pivotable connection member 24 and pivot connection member 22a) and a second ankle joint (pivotable connection member 52 and pivot connection member 22b) of the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b) include respective hinge components (the first ankle joint includes hinge components pivotable connection member 24 and pivot connection member 22a; the second ankle joint includes the hinge components pivotable connection member 52 and pivot connection member 22b); and the sub-portions (as defined in the annotated copy of Figure 2 provided above) of the first structural section (as defined in the annotated copy of Figure 2 provided above) are sidewalls (Figure 2 teaches the sub-portions being structures that each extend along a side of the user’s anatomy in use).
In regards to claim 44, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figures 1 and 2 wherein: the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) is configured so that a first ankle joint (pivotable connection member 52 and pivot connection member 22b; shown in Figure 1 to be positioned on the medial side of the user’s ankle) of the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b) accommodates the medial malleolus anatomical positioning (as shown in Figures 1 and 2, pivotable connection member 52 and pivot connection member 22b are capable of receiving and positioning thereon (or, accommodating) a medial malleolus bone of a user’s ankle); and the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) is configured so that a second ankle joint (pivotable connection member 24 and pivot connection member 22a; shown in Figure 1 to be positioned on the lateral side of the user’s ankle) of the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b) is configured to accommodate lateral malleolus anatomical positioning (as shown in Figures 1 and 2, pivotable connection member 24 and pivot connection member 22a are capable of receiving and positioning thereon (or, accommodating) a lateral malleolus bone of a user’s ankle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 28, 29, 34, 37 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587) in view of Madden et al. (US 2015/0216703).
In regards to claim 2, Birmingham teaches in Figures 1 and 2 (note: Figure 2 is taught in column 3, lines 7-9 to be an exploded view of the device of Figure 1 “but with an alternate embodiment of the post member (12a, 12b)”) an external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) configured for application over a shoe (as shown in Figure 1, the ankle-foot orthosis system 10 is configured to be attached over shoe 30) configured to provide ankle and foot stability at least one of prophylactically or following trauma (taught in column 1, lines 13-15 to be “used to control [or, stabilize] the alignment and motions of the joints of the foot and ankle of a patient;” ankle-foot orthosis system 10 is capable of being used prophylactically or following trauma), wherein the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) includes: a first structural section (as defined in the annotated copy of Figure 2 provided below) including sub-portions (as defined in the annotated copy of Figure 2 provided below) configured to respectively coincide with an outer portion of a foot and ankle and an inner portion of the foot and ankle (as shown in Figure 2, the two sub-portions of the first structural section are capable of extending along respective inner and outer sides of the foot and ankle); and a second structural section (as defined in the annotated copy of Figure 2 provided below) including sub-portions (posts 12a, 12b) configured to respectively coincide with an outer portion of a lower leg and an inner portion of the lower leg (as shown in Figure 2, one of the posts 12a, 12b is configured to extend along an outer side of a lower leg and the other of the posts 12a, 12b is configured to extend along an inner side of the lower leg), wherein the second structural section (as defined in the annotated copy of Figure 2 provided below) is attached to (columns 3-4, lines 64-1 teaches that the first structural section is attached to the second structural section via cooperation between the pivotable connection members 24, 52 and the pivot connection members 22a, 22b) the first structural section (as defined in the annotated copy of Figure 2 provided below) via a plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b; column 3, lines 64-67 teaches “the pivotable connection members 24 and 52 cooperate with pivot connection members 22a, 22b of the upper post member 12 to form a releasable, pivotable connection”), the sub-portions (as defined in the annotated copy of Figure 2 provided below) of the first structural section (as defined in the annotated copy of Figure 2 provided below) are connected by (as shown in Figure 2) a connector sub-portion (as defined in the annotated copy of Figure 2 provided below), the connector sub-portion (as defined in the annotated copy of Figure 2 provided below) having a height that extends upward at least to a height of respective forward-most portions of the sub-portions of the first structural section (as shown in Figure 2, the connector sub-portion has a vertical height that is at least as high as the height of the forwardmost tips of the sub-portions of the first structural section).

    PNG
    media_image1.png
    790
    707
    media_image1.png
    Greyscale

Birmingham does not teach wherein: the first structural section and the second structural section are made of thermoplastic.
However, Madden et al. teaches in Figure 1 and [0042-0044] an analogous device wherein: the first structural section (foot support 14) and the second structural section (leg support 12) are made of thermoplastic ([0042] teaches that “the middle layer 24 is the main construct of the leg support 12 and foot support 14;” [0043] teaches “the low temperature, high modulus material of middle layer 24 may be a thermoplastic polymer material that is easily formable/moldable at relatively low temperatures”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the first structural section and the second structural section of Birmingham to be made of thermoplastic as taught by Madden et al. because this element is known to enable the first structural section and the second structural section to be molded to achieve “a patient-specific fit,” as Madden et al. teaches in [0043].
In regards to claim 28, Birmingham and Madden et al. teach the apparatus of claim 2. Birmingham teaches in Figure 1 an upper strapping system (strap 90), wherein a strap (strap 90) of the upper strapping system (strap 90) extends across a top of the foot when worn by the wearer (as shown in Figure 1, the strap 90 extends across the top of the shoe 30 which houses the wearer’s foot therein).
In regards to claim 29, Birmingham and Madden et al. teach the apparatus of claim 2. Birmingham teaches in Figures 1 and 2, column 1, lines 41-46 and column 4, lines 1-2 wherein: the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) limits ankle inversion, eversion, dorsiflection and plantar flexion (inasmuch as the pivotal connections, attachment device 26, U-shaped member 28, first attachment post 40, second post member 46, post 12a and post 12b form physical supports that inhibit inversion or eversion of the ankle; further, column 1, lines 41-46 and column 4, lines 1-2 teach that the ankle-foot orthosis system 10 includes stops 25 that “limit the pivotable motion” in dorsiflection and plantar flexion).
In regards to claim 34, Birmingham and Madden et al. teach the apparatus of claim 2. Birmingham teaches in Figure 2 a first ankle joint (pivotable connection member 24 and pivot connection member 22a) and a second ankle joint (pivotable connection member 52 and pivot connection member 22b) of the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b) include respective hinge components (the first ankle joint includes hinge components pivotable connection member 24 and pivot connection member 22a; the second ankle joint includes the hinge components pivotable connection member 52 and pivot connection member 22b); and the sub-portions (as defined in the annotated copy of Figure 2 provided above) of the first structural section (as defined in the annotated copy of Figure 2 provided above) are sidewalls (Figure 2 teaches the sub-portions being structures that each extend along a side of the user’s anatomy in use).
In regards to claim 37, Birmingham and Madden et al. teach the apparatus of claim 2. Birmingham teaches in Figures 1 and 2 wherein: a first sub-portion (a first sub-portion defined in the annotated copy of Figure 2 provided above) and a second sub-portion (a second sub-portion as defined in the annotated copy of Figure 2 provided above) of the sub-portions (as defined in the annotated copy of Figure 2 provided above) of the first structural section (as defined in the annotated copy of Figure 2 provided above) are each configured to extend from (as shown in Figure 2) the connector sub-portion (as defined in the annotated copy of Figure 2 provided above) in a longitudinal direction beyond a talus of the foot and towards a toe of the foot when the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) is worn by a human (Figure 2 teaches the sub-portions of the first structural section extending longitudinally from the connector sub-portion; the sub-portions are shown in Figures 1 and 2 to have a longitudinal length that extends beyond a talus of the foot and towards a toe of the foot), each of the first sub-portion (a first sub-portion defined in the annotated copy of Figure 2 provided above) and the second sub-portion (a second sub-portion as defined in the annotated copy of Figure 2 provided above) being at least partially located adjacent (near) to an instep area of a corresponding medial or lateral side of the shoe (shoe 30) when the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) is worn by the human worn by the human (Figures 1 and 2 teach the sub-portions being located near an instep area of a corresponding medial or lateral side of the shoe; note: the sub-portions can be considered to be positioned near the instep area of a corresponding medial or lateral side of the shoe inasmuch as the sub-portions are positioned relatively closer to the instep area(s) than other structures of the ankle-foot orthosis system 10).
In regards to claim 43, Birmingham and Madden et al. teach the apparatus of claim 2. Birmingham teaches in Figures 1 and 2, column 1, lines 41-46 and column 4, lines 1-2 wherein: the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) prevents ankle inversion, eversion, dorsiflection and plantar flexion (inasmuch as the pivotal connections, attachment device 26, U-shaped member 28, first attachment post 40, second post member 46, post 12a and post 12b form physical supports that inhibit inversion or eversion of the ankle; further, column 1, lines 41-46 and column 4, lines 1-2 teach that the ankle-foot orthosis system 10 includes stops 25 that “limit the pivotable motion” in dorsiflection and plantar flexion).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587) in view of Slautterback et al. (US 2004/0215123).
In regards to claim 4, Birmingham teaches in Figures 1 and 2 (note: Figure 2 is taught in column 3, lines 7-9 to be an exploded view of the device of Figure 1 “but with an alternate embodiment of the post member (12a, 12b)”) an external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) configured for application over a shoe (as shown in Figure 1, the ankle-foot orthosis system 10 is configured to be attached over shoe 30) configured to provide ankle and foot stability at least one of prophylactically or following trauma (taught in column 1, lines 13-15 to be “used to control [or, stabilize] the alignment and motions of the joints of the foot and ankle of a patient;” ankle-foot orthosis system 10 is capable of being used prophylactically or following trauma), wherein the external gauntlet ankle / foot orthosis (ankle-foot orthosis system 10) includes: a first structural section (as defined in the annotated copy of Figure 2 provided below) including sub-portions (as defined in the annotated copy of Figure 2 provided below) respectively coinciding with an outer portion of a foot and ankle and an inner portion of the foot and ankle (as shown in Figure 2, the two sub-portions of the first structural section are capable of extending along respective inner and outer sides of the foot and ankle); and a second structural section (as defined in the annotated copy of Figure 2 provided below) including sub-portions (posts 12a, 12b) respectively coinciding with an outer portion of a lower leg and an inner portion of the lower leg (as shown in Figure 2, one of the posts 12a, 12b is configured to extend along an outer side of a lower leg and the other of the posts 12a, 12b is configured to extend along an inner side of the lower leg), wherein the second structural section (as defined in the annotated copy of Figure 2 provided below) is attached to (columns 3-4, lines 64-1 teaches that the first structural section is attached to the second structural section via cooperation between the pivotable connection members 24, 52 and the pivot connection members 22a, 22b) the first structural section (as defined in the annotated copy of Figure 2 provided below) via a plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b; column 3, lines 64-67 teaches “the pivotable connection members 24 and 52 cooperate with pivot connection members 22a, 22b of the upper post member 12 to form a releasable, pivotable connection”), the sub-portions (as defined in the annotated copy of Figure 2 provided below) of the first structural section (as defined in the annotated copy of Figure 2 provided below) are connected by (as shown in Figure 2) a connector sub-portion (as defined in the annotated copy of Figure 2 provided below), the connector sub-portion (as defined in the annotated copy of Figure 2 provided below) having a height that extends upward at least to a height of respective forward-most portions of the sub-portions of the first structural section (as shown in Figure 2, the connector sub-portion has a vertical height that is at least as high as the height of the forwardmost tips of the sub-portions of the first structural section). Birmingham teaches in Figure 2 and columns 3-4, lines 64-1 a first ankle joint (pivotable connection member 24 and pivot connection member 22a) and a second ankle joint (pivotable connection member 52 and pivot connection member 22b) of the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b) include respective hinge components (inasmuch as pivotable connection members 24, 52 and pivot connection members 22a, 22b are taught in columns 3-4, lines 64-1 to “form a releasable, pivotable [or, hinge] connection”). Birmingham teaches in Figures 1 and 2 a strap (calf band 18a) connecting (as shown in Figure 2) the sub-portions (posts 12a, 12b) of the second structural section (as defined in the annotated copy of Figure 2 provided below) and the apparats further comprises an upper strapping system (selectively detachable strap 90; can be considered an upper strapping system inasmuch as selectively detachable strap 90 is shown in Figure 1 to extend over an upper surface of the shoe 30) connecting (as shown in Figure 1) the sub-portions (as defined in the annotated copy of Figure 2 provided below) of the first structure section (as defined in the annotated copy of Figure 2 provided below).

    PNG
    media_image1.png
    790
    707
    media_image1.png
    Greyscale

Birmingham does not teach the strap encircling the lower leg when the external gauntlet ankle / foot orthosis is worn by a human.
However, Slautterback et al. teaches in Figure 1 and [0039] an analogous device with a strap (strap 20) encircling (as shown in Figure 1; [0039] teaches “the strap 20 is affixed at one end to the strut 12, and has a sufficient length so that the free end can be wrapped around the lower leg of the wearer”) the lower leg (leg 22) when orthosis (foot splint 10) is worn by a human (as shown in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the strap of Birmingham to encircle the lower leg when the orthosis is worn by a human as taught by Slautterback et al. because this element is known to more securely hold to sub-portions of the second structural section “in place on the wearer's leg,” as Slautterback et al. teaches in [0030].

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587) in view of Dittmer et al. (US 6,669,659).
In regards to claim 21, Birmingham teaches the apparatus of claim 3. Birmingham does not teach that the first structural section is rigid.
However, Dittmer et al. teaches in Figures 1 and 4 and column 4, lines 13-17 an analogous device wherein the first structural section (segments 12f, segment 14f) is rigid (column 4, lines 13-17 teaches that the entire medical splint, which includes segments 12f and 14f, is “sufficiently stable and rigid”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the first structural section of Birmingham to be rigid as taught by Dittmer et al. because this element is known to enable the first structural section to “keep that body part from moving,” as Dittmer et al. teaches in column 4, lines 13-17.

Claim(s) 23 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587) in view of Peters (US 5,676,642).
In regards to claim 23, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figure 2 wherein: a first sub-portion (post 12a) of the sub-portions (posts 12a, 12b) of the second structural section (as defined in the annotated copy of Figure 2 provided above) and a second sub-portion (post 12b) of the sub-portions (posts 12a, 12b) of the second structural section (as defined in the annotated copy of Figure 2 provided above) attaches to (as shown in Figure 2) the first structural section (as defined in the annotated copy of Figure 2 provided above) with respective overlapping ankle joints (first end 14a/pivot connection member 22a/pivotable connection member 24 and first end 14b/pivot connection member 22b/pivotable connection member 52; first end 14a is shown in Figure 2 to include a slit that overlaps pivotable connection member 24 to receive the pivotable connection member 24 therein; first end 14b is shown in Figure 2 to include a slit that overlaps pivotable connection member 52 to receive pivotable connection member 52 therein), the respective overlapping ankle joints (first end 14a/pivot connection member 22a/pivotable connection member 24 and first end 14b/pivot connection member 22b/pivotable connection member 52) corresponding to (as shown in Figure 2) the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b).
Birmingham does not teach that the overlapping ankle joints are off-set to accommodate for the medial malleolus anatomical positioning and to accommodate lateral malleolus anatomical positioning.
However, Peters teaches in Figures 1 and 4,column 5, lines 18-28 and column 6, lines 31-37 an analogous device wherein the ankle joints are (inner rivet 12, outer rivet 14) off-set (as shown in Figure 4; column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12;” column 6, lines 31-37 teaches “the outside rivet 14 defines a pivot point which is lower than the pivot point defined by the inside rivet 12” and “the outside pivot point 14 is located a shorter vertical distance from the flat bottom 30 of the stirrup than is the inside pivot point 12”) to accommodate for the medial malleolus anatomical positioning and to accommodate lateral malleolus anatomical positioning (column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12 to correspond with the outer and inner pivot points of the ankle bones (the lateral malleolus and medial malleolus, respectively)”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the overlapping ankle joints of Birmingham to be off-set to accommodate for the medial malleolus anatomical positioning and to accommodate lateral malleolus anatomical positioning as taught by Peters because this element is known to provide that “the ankle brace pivots along the same axis as the foot, providing maximum comfort and maximum flexing of the ankle forward and backward (plantarflexion and dorsiflexion),” as Peters teaches in column 5, lines 18-28.
In regards to claim 42, Birmingham teaches the apparatus of claim 3. Birmingham does not teach that a first ankle joint of the plurality of ankle joints is positioned higher than a second ankle joint of the plurality of ankle joints to accommodate medial malleolus anatomical positioning.
However, Peters teaches in Figures 1 and 4,column 5, lines 18-28 and column 6, lines 31-37 an analogous device wherein a first ankle joint (inner rivet 12) of the plurality of ankle joints (inner rivet 12, outer rivet 14) is positioned higher than (as shown in Figure 4; column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12;” column 6, lines 31-37 teaches “the outside rivet 14 defines a pivot point which is lower than the pivot point defined by the inside rivet 12” and “the outside pivot point 14 is located a shorter vertical distance from the flat bottom 30 of the stirrup than is the inside pivot point 12”) a second ankle joint (outer rivet 14) of the plurality of ankle joints (inner rivet 12, outer rivet 14) to accommodate medial malleolus anatomical positioning (column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12 to correspond with the outer and inner pivot points of the ankle bones (the lateral malleolus and medial malleolus, respectively)”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the plurality of ankle joints of Birmingham such that a first ankle joint of the plurality of ankle joints is positioned higher than a second ankle joint of the plurality of ankle joints to accommodate medial malleolus anatomical positioning as taught by Peters because this element is known to provide that “the ankle brace pivots along the same axis as the foot, providing maximum comfort and maximum flexing of the ankle forward and backward (plantarflexion and dorsiflexion),” as Peters teaches in column 5, lines 18-28.

Claim(s) 25, 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Madden et al. (US 2015/0216703) and further in view of Peters (US 5,676,642).
In regards to claim 25, Birmingham and Madden et al. teach the apparatus of claim 2. Birmingham and Madden et al. do not teach wherein: a first ankle joint of the plurality of ankle joints and a second ankle joint of the plurality of ankle joints include respective hinge components that are offset to produce an anatomically correct external gauntlet ankle / foot orthosis.
However, Peters teaches in Figures 1 and 4, column 5, lines 18-28 and column 6, lines 31-37 an analogous device wherein: a first ankle joint (inner rivet 12) of the plurality of ankle joints (inner rivet 12, outer rivet 14) and a second ankle joint (outer rivet 14) of the plurality of ankle joints (inner rivet 12, outer rivet 14) include respective hinge components (inner rivet 12 and outer rivet 14, respectively) that are offset (as shown in Figure 4; column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12;” column 6, lines 31-37 teaches “the outside rivet 14 defines a pivot point which is lower than the pivot point defined by the inside rivet 12” and “the outside pivot point 14 is located a shorter vertical distance from the flat bottom 30 of the stirrup than is the inside pivot point 12”) to produce an anatomically correct external gauntlet ankle / foot orthosis (column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12 to correspond with the outer and inner pivot points of the ankle bones (the lateral malleolus and medial malleolus, respectively)”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the plurality of ankle joints of Birmingham as modified by Madden et al. such that a first ankle joint of the plurality of ankle joints and a second ankle joint of the plurality of ankle joints include respective hinge components that are offset to produce an anatomically correct external gauntlet ankle / foot orthosis as taught by Peters because this element is known to provide that “the ankle brace pivots along the same axis as the foot, providing maximum comfort and maximum flexing of the ankle forward and backward (plantarflexion and dorsiflexion),” as Peters teaches in column 5, lines 18-28.
In regards to claim 32, Birmingham and Madden et al. teach the apparatus of claim 2. wherein: a first sub-portion  (post 12a) of the sub-portions (posts 12a, 12b) of the second structural section (as defined in the annotated copy of Figure 2 provided above) and a second sub-portion (post 12b) of the sub-portions (posts 12a, 12b) of the second structural section (as defined in the annotated copy of Figure 2 provided above) attaches to (as shown in Figure 2) the first structural section (as defined in the annotated copy of Figure 2 provided above) with respective ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b), the respective ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b) corresponding to (inasmuch as they are the same as) the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b).
Birmingham and Madden et al. do not teach that the respective ankle joints are off-set to accommodate for the medial malleolus anatomical positioning and lateral malleolus anatomical positioning.
However, Peters teaches in Figures 1 and 4,column 5, lines 18-28 and column 6, lines 31-37 an analogous device wherein the ankle joints are (inner rivet 12, outer rivet 14) off-set (as shown in Figure 4; column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12;” column 6, lines 31-37 teaches “the outside rivet 14 defines a pivot point which is lower than the pivot point defined by the inside rivet 12” and “the outside pivot point 14 is located a shorter vertical distance from the flat bottom 30 of the stirrup than is the inside pivot point 12”) to accommodate for the medial malleolus anatomical positioning and lateral malleolus anatomical positioning (column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12 to correspond with the outer and inner pivot points of the ankle bones (the lateral malleolus and medial malleolus, respectively)”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the respective ankle joints of Birmingham as modified by Madden et al. to be off-set to accommodate for the medial malleolus anatomical positioning and lateral malleolus anatomical positioning as taught by Peters because this element is known to provide that “the ankle brace pivots along the same axis as the foot, providing maximum comfort and maximum flexing of the ankle forward and backward (plantarflexion and dorsiflexion),” as Peters teaches in column 5, lines 18-28.
In regards to claim 36, Birmingham and Madden et al. teach the apparatus of claim 2. Birmingham and Madden et al. do not teach wherein: a first ankle joint of the plurality of ankle joints is positioned higher than a second ankle joint  of the plurality of ankle joints to accommodate anatomical positioning of the ankle.
However, Peters teaches in Figures 1 and 4, column 5, lines 18-28 and column 6, lines 31-37 an analogous device wherein: a first ankle joint (inner rivet 12) of the plurality of ankle joints (inner rivet 12, outer rivet 14) is positioned higher than (as shown in Figure 4; column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12;” column 6, lines 31-37 teaches “the outside rivet 14 defines a pivot point which is lower than the pivot point defined by the inside rivet 12” and “the outside pivot point 14 is located a shorter vertical distance from the flat bottom 30 of the stirrup than is the inside pivot point 12”) a second ankle joint (outer rivet 14) of the plurality of ankle joints (inner rivet 12, outer rivet 14) to accommodate anatomical positioning of the ankle (column 5, lines 18-28 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12 to correspond with the outer and inner pivot points of the ankle bones (the lateral malleolus and medial malleolus, respectively)”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the plurality of ankle joints of Birmingham as modified by Madden et al. such that a first ankle joint of the plurality of ankle joints is positioned higher than a second ankle joint  of the plurality of ankle joints to accommodate anatomical positioning of the ankle as taught by Peters because this element is known to provide that “the ankle brace pivots along the same axis as the foot, providing maximum comfort and maximum flexing of the ankle forward and backward (plantarflexion and dorsiflexion),” as Peters teaches in column 5, lines 18-28.

Claim(s) 27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Madden et al. (US 2015/0216703) and further in view of Meyer (US 6,860,864).
In regards to claim 27, Birmingham and Madden et al. teach the apparatus of claim 2. Birmingham and Madden et al. do not teach that the external gauntlet ankle / foot orthosis is configured so that, when donned by a wearer, a first sub-portion and a second sub-portion of the sub-portions of the first structural section partially wrap over a top of the foot leaving a gap.
However, Meyer teaches in Figures 1 and 3 an analogous device wherein the orthosis (“eRoos-Dynamic Ankle Foot Orthosis,” taught in the abstract) is configured so that, when donned by a wearer (as shown in Figure 1), a first sub-portion (first lower external flange 16) and a second sub-portion (second lower external flange 16) of the sub-portions (first lower external flange 16 and second lower external flange 16) of the first structural section (first lower external flange 16 and second lower external flange 16) partially wrap over a top of the foot (as shown in Figure 1) leaving a gap (as defined in the annotated copy of Figure 3 provided below).

    PNG
    media_image2.png
    709
    512
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the external gauntlet ankle / foot orthosis of Birmingham as modified by Madden et al. to be configured so that, when donned by a wearer, a first sub-portion and a second sub-portion of the sub-portions of the first structural section partially wrap over a top of the foot leaving a gap as taught by Meyer because this element is known to enable the first structural section to cradle the user’s foot, providing a more stable and secure fit thereon, as Meyer teaches in Figure 1.
In regards to claim 30, Birmingham, Madden et al. and Meyer teach the apparatus of claims 2 and 27. 
Birmingham as modified by Madden et al. and Meyer teaches the gap (as defined in the annotated copy of Figure 3 of Meyer provided above) extending between (see Figure 3 of Meyer) the first sub-portion (first lower external flange 16 of Meyer) and the second sub-portion (second lower external flange 16 of Meyer).
Birmingham, Madden et al. and Meyer do not teach that the gap is approximately 3 to 4 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that the gap is approximately 3 to 4 inches, since it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the width of the gap could be modified in order to most suitably and/or comfortably accommodate the anatomy of an individual user.
In regards to claim 31, Birmingham, Madden et al. and Meyer teach the apparatus of claims 2 and 27. Birmingham teaches in Figures 1 and 2 that lengths of the first sub-portion (a first sub-portion defined in the annotated copy of Figure 2 provided above) and the second sub-portion (a second sub-portion defined in the annotated copy of Figure 2 provided above) extend along a length of the foot (the sub-portions are shown in Figure 1 to extend longitudinally along the length of the user’s foot).
Birmingham, Madden et al. and Meyer do not teach that widths of the first sub-portion and the second sub-portion are approximately 3 to 4 inches wide.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that widths of the first sub-portion and the second sub-portion are approximately 3 to 4 inches wide, since it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the widths of the first sub-portion and the second sub-portion could be modified in order to most suitably and/or comfortably accommodate the anatomy of an individual user.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Madden et al. (US 2015/0216703) and further in view of Dittmer et al. (US 6,669,659).
In regards to claim 38, Birmingham and Madden et al. teach the apparatus of claims 2 and 37. Birmingham teaches in Figures 1 and 2 and column 4, lines 43-51 an upper fastening system (selectively detachable strap 90; can be considered an upper fastening system inasmuch as selectively detachable strap 90 is shown in Figure 1 to extend over an upper surface of the shoe 30) comprising at least one connecting strap (strap 90) for removably (column 4, lines 43-51 teaches strap 9 being “selectively detachable,” and therefore, removable; column 4, lines 43-51 teaches “strap 90 preferably a hook-and-loop attachment strap (e.g., Velcro.RTM.),” which is a removable attachment mechanism) connecting (Figure 1 teaches strap 90 connecting the first sub-portion to the second sub-portion) said first sub-portion portion (a first sub-portion defined in the annotated copy of Figure 2 provided above) to said second sub-portion portion (a second sub-portion defined in the annotated copy of Figure 2 provided above) across a top of (as shown in Figure 1) the shoe (shoe 30).
Birmingham and Madden et al. do not teach a lower fastening system comprising at least one connecting strap for connecting said first sub-portion to said second sub-portion underneath a sole of the shoe forward of the talus of the foot, the lower fastening system being the only structure connecting the first sub-portion and the second sub-portion underneath the sole of the shoe such that the sole of the shoe underneath a heel of the foot is exposed to ambient space beneath the shoe when the external gauntlet ankle / foot orthosis is worn by the human.
However, Dittmer et al. teaches in Figures 1 and 4 an analogous device with a lower fastening system (lowermost strap 60; can be considered a lower fastening system inasmuch as the lowermost strap 60 is shown in Figure 1 to extend across the lower surface of the user’s shoe) comprising at least one connecting strap (lowermost strap 60) for connecting (as shown in Figures 1 and 4; column 3, lines 37-41 teaches “Velcro strap 60 wraps around opposing segments of assemblies 12 and 14 and the leg of the person to hold the splint firmly in place”) said first sub-portion (segment 12f) to said second sub-portion (segment 14f) underneath a sole of the shoe forward of the talus of the foot (as shown in Figure 1), the lower fastening system (lowermost strap 60) being the only structure connecting the first sub-portion (segment 12f) and the second sub-portion (segment 14f) underneath the sole of the shoe (as shown in Figure 1) such that the sole of the shoe underneath a heel of the foot is exposed to ambient space beneath the shoe (as shown in Figure 1) when the external gauntlet ankle / foot orthosis (splint 10) is worn by the human.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the external gauntlet ankle / foot orthosis of Birmingham as modified by Madden et al. to include a lower fastening system comprising at least one connecting strap for connecting said first sub-portion to said second sub-portion underneath a sole of the shoe forward of the talus of the foot, the lower fastening system being the only structure connecting the first sub-portion and the second sub-portion underneath the sole of the shoe such that the sole of the shoe underneath a heel of the foot is exposed to ambient space beneath the shoe when the external gauntlet ankle / foot orthosis is worn by the human as taught by Dittmer et al. because this element is known to provide a supplemental, additional mechanism to hold the brace more “firmly in place,” as Dittmer et al. teaches in column 3, lines 37-41.

Claim(s) 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Slautterback et al. (US 2004/0215123) and further in view of Dittmer et al. (US 6,669,659).
In regards to claim 39, Birmingham and Slautterback et al. teach the apparatus of claim 4. Birmingham and Slautterback et al. do not teach a bottom strapping system connecting the sub-portions of the first structural section.
However, Dittmer et al. teaches in Figures 1 and 4 and column 3, lines 37-41 an analogous device with a bottom strapping system (lowermost strap 60; can be considered a bottom strapping system inasmuch as the lowermost strap 60 is shown in Figure 1 to extend across the bottom surface of the user’s shoe) connecting (as shown in Figures 1 and 4; column 3, lines 37-41 teaches “Velcro strap 60 wraps around opposing segments of assemblies 12 and 14 and the leg of the person to hold the splint firmly in place”) the sub-portions (segment 12f and segment 14f) of the first structural section (segments 12f, 14f).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Birmingham as modified by Slautterback et al. to include a bottom strapping system connecting the sub-portions of the first structural section as taught by Dittmer et al. because this element is known to provide a supplemental, additional mechanism to hold the brace more “firmly in place,” as Dittmer et al. teaches in column 3, lines 37-41.
In regards to claim 41, Birmingham, Slautterback et al. and Dittmer et al. teach the apparatus of claims 4 and 39.  Birmingham, Slautterback et al. and Dittmer et al. do not teach that the upper strapping system comprises a plurality of straps.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that the upper strapping system comprises a plurality of straps, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that providing the upper strapping system of Birmingham as modified by Slautterback et al. and Dittmer et al. as a plurality of straps would provide an additional mechanism to hold the apparatus more firmly in place.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Madden et al. (US 2015/0216703) and further in view of Dittmer et al. (US 6,669,659).
In regards to claim 40, Birmingham and Madden et al. teach the apparatus of claims 2 and 28. Birmingham and Madden et al. do not teach a lower strapping system connecting the sub-portions of the first structural section.
However, Dittmer et al. teaches in Figures 1 and 4 and column 3, lines 37-41 an analogous device with a lower strapping system (lowermost strap 60; can be considered a lower strapping system inasmuch as the lowermost strap 60 is shown in Figure 1 to extend across the lower surface of the user’s shoe) connecting (as shown in Figures 1 and 4; column 3, lines 37-41 teaches “Velcro strap 60 wraps around opposing segments of assemblies 12 and 14 and the leg of the person to hold the splint firmly in place”) the sub-portions (segment 12f and segment 14f) of the first structural section (segments 12f, 14f).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Birmingham as modified by Madden et al. to include a lower strapping system connecting the sub-portions of the first structural section as taught by Dittmer et al. because this element is known to provide a supplemental, additional mechanism to hold the brace more “firmly in place,” as Dittmer et al. teaches in column 3, lines 37-41.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/4/2022